Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 1 of 7                       PageID #: 173



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


 WILLIE SULLIVAN,

      Plaintiff,
                                                           Case No.: 19-CV-000234-WS-M
 v.

 WELLS FARGO BANK, N.A.,

      Defendant.


                         REPORT OF PARTIES' PLANNING MEETING


         Pursuant to the Fed.R.Civ.P. 26(f), a meeting was held on December 3, 2019 by tele-
conference and was attended by:

         Kenneth J. Riemer, attorney for Plaintiff Willie Sullivan;
         Reid S. Manley and Rachel Ross Friedman, attorneys for Wells Fargo Bank, N.A.


         The parties do not request a conference with the court before entry of the scheduling order.

         1.        Narrative Statement of Facts, Causes of Action, and Defenses

                   a. Plaintiff’s Statement:

         This action arises from Wells Fargo’s access of Plaintiff’s credit file and credit score

without his permission and against his direct instructions.

         In November 2018, Plaintiff visited a local Wells Fargo branch to open a money

market account. While there, he was met by a Wells Fargo manager who aggressively tried

to upsell a mortgage loan on Plaintiff’s investment properties – something completely

unrelated to the reason for Plaintiff’s visit. In response to the sales pitch, Plaintiff explained

that he was happy with his existing loans but would agree to consider the general terms Wells
Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 2 of 7                PageID #: 174



Fargo might offer so that he could compare those to his exiting rates. Plaintiff emphasized

that he was only interested to obtain an estimate if and only if he could get the estimated

terms without a credit pull. The manager was adamant that no credit pull would be needed

in order to generate the estimated terms. The manager explained that with some basic

financial information, Wells Fargo could provide the estimate, and that Plaintiff’s credit

report would not be pulled unless Plaintiff decided to complete a loan application after

reviewing the estimated terms. The Wells Fargo manager emphasized that there would be

no credit report pulled unless and until Plaintiff signed a written authorization. Plaintiff

agreed and provided the requested basic financial information.      Then, against Plaintiff’s

express instructions and without any notice, Wells Fargo pulled his credit report and credit

score and mailed Plaintiff loan packages for loans which he did not request. At no point did

he provide any written or verbal authorization for the credit pull. Plaintiff submitted

multiple disputes and requests to have the credit pulls reversed, but Wells Fargo refused to

take any corrective actions.

       Plaintiff asserts claims under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.

§1681, for impermissible credit pull, accessing Plaintiff’s credit information under false

pretenses and for failing to provide required disclosures regarding use of his credit scores.

Plaintiff also asserts state law claim for fraud.

               b. Defendant’s Statement:

       Plaintiff alleges that he visited a Wells Fargo branch to open a money market account

and, while he was there, discussed obtaining a mortgage loan on his investment properties

with the branch manager. Plaintiff alleges that he told the Wells Fargo manager that he was

only interested in a loan estimate if he could get the estimated terms without a credit pull,



                                                2
Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 3 of 7                   PageID #: 175



and that the manager told him that a credit pull was not necessary to obtain an estimate.

Plaintiff alleges that he then agreed to obtain an estimate, but that Wells Fargo subsequently

pulled his credit score against his instructions and without notice. Plaintiff filed this lawsuit

based on the alleged impermissible credit pull. Plaintiff asserts claims against Wells Fargo

under the Fair Credit Reporting Act ("FCRA") for willfully and/or negligently obtaining

and using Plaintiff's consumer report without a permissible purpose, willfully and/or

negligently obtaining and using Plaintiff's consumer report under false pretenses, and

willfully and/or negligently failing to provide the disclosures required by 15 U.S.C. §

1681g(g). Plaintiff also asserts a claim for fraud.

       Wells Fargo is in the process of investigating Plaintiff's claims and constructing its

defense. Based on the facts presently known, Wells Fargo denies Plaintiff's assertion that

Wells Fargo lacked his authorization to pull his credit, that Wells Fargo failed to provide

required disclosures, or that Wells Fargo misled Plaintiff in any way. Even if Plaintiff's

allegations were true, Plaintiff's claims still fail due to the lack of any identifiable actual

damages resulting from the alleged impermissible credit pull. Wells Fargo also denies that

Plaintiff is entitled to punitive damages. Wells Fargo reserves the right to supplement and

amend its defenses and theory of the case as discovery progresses.

       2.     This jury action should be ready for trial by October 15, 2020, and at this time is

expected to take approximately 1-2 days.

       3.     The parties request a pretrial conference in September 2020.

       4.     Discovery Plan.

              a.      Plaintiff expects to conduct discovery on the following:


                                               3
Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 4 of 7                      PageID #: 176



               -      Discovery related to the facts and claims stated in the Complaint and
               the defenses stated in the Answer;

               -     Defendant’s corporate information, including but not limited to,
               ownership, size, locations and resource allocation;

               -      Defendant’s policies, practices and procedures relevant to the claims
               asserted, including but not limited to those relating to the accessing of credit
               information from consumer reporting agencies;

               -      Other judicial and administrative actions taken against Defendant
               relevant to the claims asserted;

               -       Defenses and any other matters asserted by Defendants; and

               -
               -       Plaintiff’s damages.


               b.       Defendant expects to conduct discovery on the following:


               -       All facts, claims and defenses as framed by the pleadings.


       6.      All discovery will be commenced in time to be completed by May 29, 2020.

       7.      Initial Disclosures. The parties will exchange within ten (10) days after the date of

this report the information required by Fed. R. Civ. P. 26(a)(1).

       8.      The parties request until March 16, 2020 for Plaintiff to join additional parties and

amend the pleadings and until April 13, 2020 for Defendant to join additional parties and amend

pleadings

       9.      Reports from retained experts under Rule 26(a)(2) due: from Plaintiff by April 20,

2020. Defendants shall disclose experts by May 11, 2020.

       10.     Pretrial Disclosures. Final lists of witnesses and exhibits under Rule 26(a)(3) due

by September 4, 2020.




                                                 4
Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 5 of 7                   PageID #: 177



       11.    Discovery Limits.

       The following discovery limits shall apply to the case, unless the parties agree otherwise

in writing:

              -       Maximum of 25 interrogatories by each party to any other party.
                      Responses due 30 days after service.


              -       Maximum of 5 depositions by Plaintiff and 5 by each Defendant, each
                      deposition limited to maximum of 7 hours unless extended by
                      agreement of parties.


              -       Maximum of 25 requests for admission by each party to any other
                      party. Responses due 30 days after service.


              -       Maximum of 25 (total) requests for production of documents by each
                      party to any other party. Responses due 30 days after service.
              -
              -       The Parties agree that electronic service of discovery documents, and
                      other papers, may be used. To the extent discovery requests are served
                      on a Saturday, Sunday, or legal holiday, service will be deemed effective
                      on the next day that is not a Saturday, Sunday, or legal holiday.
                      Electronic service shall be deemed as if serving by U.S. mail and three
                      days shall be added to a response or due date per F.R.C.P. 6(d).


              -       The Parties agree that consistent with Fed. R. Civ. P. 26(b)(5)(B), the
                      inadvertent production of any documents during discovery in this
                      action shall be without prejudice to any claim that such material is
                      protected by any legally cognizable privilege or evidentiary protection
                      including, but not limited to, the attorney-client privilege protection as
                      trial preparation material and the work product doctrine, and no party
                      shall be held to have waived any rights by such inadvertent production.


              -       Upon written notice of an unintentional production by the producing
                      party or oral notice if notice must be delivered at a deposition, the
                      receiving party must promptly return, sequester, or destroy the
                      specified documents and any hard copies the receiving party has and
                      may not use or disclose the information until the privilege claim has
                      been resolved. To the extent that the information contained in a
                      document subject to a claim of privilege has already been used in or
                      described in other documents generated or maintained by the receiving
                      party, then the receiving party will sequester such documents until the
                                               5
Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 6 of 7                      PageID #: 178



                      claim has been resolved. If the receiving party disclosed the specified
                      information before being notified of its inadvertent production, it must
                      take reasonable steps to retrieve it. The producing party shall preserve
                      the specified information until the claim is resolved.


              -       The receiving party shall have five (5) business days from receipt of
                      notification of the inadvertent production to determine in good faith
                      whether to contest such claim and to notify the producing party in
                      writing of an objection to the claim of privilege and the grounds for that
                      objection. The producing party will then have five (5) business days
                      from the receipt of the objection notice to submit the specified
                      information to the Court under seal for a determination of the claim
                      and will provide the Court with the grounds for the asserted privilege
                      for protection. Any party may request expedited treatment of any
                      request for the Court’s determination of the claim.


              -       To the extent that the procedures set forth in this protocol are followed,
                      it is the intent of the Parties that the inadvertent production of
                      privileged or protected documents shall not operate as a waiver of any
                      such privilege or protection pursuant to Fed. R. Evid. 502.


       12.    All potentially dispositive motions filed by July 15, 2020.


       13.     Settlement cannot be evaluated at this time and may be enhanced by use of the
following alternative dispute resolution procedure: Mediation.


       14.     Though the parties do not anticipate significant electronic discovery issues, the
disclosure or discovery of electronically stored information (ESI) should be handled as follows:


              a.      The production of ESI should be done in .pdf format to the extent
                      practicable.
              b.      If either party withholds information claiming a privilege or protection as
                      trial preparation material, that party must make the claim expressly and shall
                      describe the nature of the documents, communications or things not
                      produced or disclosed which will enable the other party to assess the
                      applicability of the privilege or protection.
              c.       The parties agree to implement the provisions of Rule 26(b)(5)(B) to
                       protect any information produced in discovery that is subject to a claim of
                       privilege or of protection as trial preparation material.

              d.       The parties agree that there may be a need for discovery in this case to be

                                                6
Case 1:19-cv-00234-WS-M Document 31 Filed 12/05/19 Page 7 of 7                    PageID #: 179



                      governed by a protective order. If the parties agree concerning the need
                      for and scope and form of such a protective order, their counsel will confer
                      and then submit a jointly proposed protective order to the Court at such
                      time. Such jointly proposed protective orders must include, in the first
                      paragraph, a concise but sufficiently specific recitation of the particular
                      facts in this case that would provide the court with an adequate basis upon
                      which to make the required finding of good cause pursuant to Fed. R. Civ.
                      P. 26(c). If the parties disagree concerning the need for, and/or the scope
                      or form of a protective order, the party or parties seeking such an order
                      shall file an appropriate motion and supporting memorandum.


       Respectfully submitted this the 5th day of December, 2019.


                                                    /s/ Kenneth J. Riemer
                                                    KENNETH J. RIEMER (RIEMK8712)
                                                    Underwood & Riemer, P.C.
                                                    Attorney for Plaintiffs
                                                    2153 Airport Boulevard
                                                    Mobile, AL 36606
                                                    251-432-9212
                                                    kriemer@alalaw.com



/s/ Reid S. Manley with expressed permission)         /s/ Rachel Ross Friedman with expressed
Reid S. Manley                                        permission)
Burr & Forman                                         Rachel Ross Friedman
420 N 20th St., Suite 3400                            Burr & Forman, LLP
Birmingham, AL 35203                                  420 North 20th Street; Suite 3400
Email: rmanley@burr.com                               Birmingham, AL 35203
                                                      Email: rfriedma@burr.com




                                                7
